Citation Nr: 0627767	
Decision Date: 09/05/06    Archive Date: 09/12/06

DOCKET NO.  06-14 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for jungle rot/skin 
condition including as a result of exposure to herbicides.

Entitlement to service connection for cluster headaches.

Entitlement to service connection for gum disease.

Entitlement to service connection for spinal problems.

Entitlement to service connection for urinary discharge.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's substantive appeal, dated in April 2006, he 
requested a videoconference hearing.  The RO scheduled a 
videoconference hearing before a member of the Board, but in 
correspondence received by the RO in August 2006, the veteran 
indicated that he declined the video hearing and instead 
elected to wait for a travel board hearing.  In order to 
comply with the veteran's request, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a travel board hearing at the RO. 

2.  Thereafter, the veteran's claims of 
entitlement to service connection for 
jungle rot/skin condition, cluster 
headaches, gum disease, spinal problems, 
and urinary discharge should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


